BY THE COMMISSION.
June 8,195S.-'This is a petition of Florida Bridge Co. for approval and confirmation of a change in causeway and bridge design. By our order #1789 we granted the company a 50 year franchise to construct, maintain and operate a toll bridge and related causeways in Charlotte County between Placida and Gasparilla Island, in accordance with plans and location approved by the United States War Department as contained in a permit issued by the department to the company on June 9, 1950.
Subsequently, on August 27, 1954, the commission by its order #2065 amended and clarified order #1789 to authorize the construction, maintenance and operation of the toll bridge and related causeways in accordance with the changes approved by the War Department on August 15 and 18,1952.
*150By the present petition Florida Bridge Co. seeks approval and confirmation of design changes which were approved by the War Department (U. S. Army Engineers) on September 8, 1955 and November 21, 1957 which authorize the following changes — (a) Temporary barge span to be installed at the site of the north channel, and (b) Certain changes in the channel width and depth and in the type bridge to be employed, to-wit, abandoning the bascule type and construction of the swing-type.
The applicant has attached to its petition the War Department permits authorizing such changes.
After due consideration, it is ordered that order #1789 entered on May 8, 1952 is further amended in that the franchise therein granted to construct, maintain and operate a toll bridge and related causeways in accordance with plans and location approved by the United States War Department, is amended to authorize the construction, maintenance and operation of such toll bridge and related causeways in accordance with the aforesaid changes approved by the War Department on September 8,1955 and November 27,1957, on file with this commission.
Chairman ALAN S. BOYD and Commissioner WILBUR C. KING participated in the disposition of this cause, Commissioner JERRY W. CARTER not participating.
June 11,1958: This cause came on to be heard on the petition of Florida Bridge Co. for an order extending the timé element of the completion bond and of the orders heretofore entered herein by the commission relating to the completion date of the construction of the causeway to July 24, 1958, and the commission being fully advised in the matter, finds that good cause exists for extension of the time element in said orders and completion bond from June 14 to July 24,1958.
It is therefore ordered that the time element as to the completion date under previous orders, and as conditioned in the completion bond and the extension thereto heretofore filed herein, be and the same is, under authority of section 347.14, Florida Statutes, extended from June 14, 1958 to July 24, 1958, on the condition that the completion bond on file herein be amended to cover the time element as extended by this order for date of completion of said causeway.